Title: To George Washington from George Meade, 19 December 1793
From: Meade, George
To: Washington, George


          
            Decr 19th 1793
          
          Mr Meades most respectful Compliments to the President, & takes the liberty, of
            Informing him, that his Seed arrived, in the Mohawk, from London, & on enquiry of
            the Capt. for it, he informd him, it was sent to the Custom house. Mr Meade sent the Original order a Year ago, & the Vessell
            never arrived, he repeated it some time since, to his Correspondent George Barclay
            Esqr., who writes him 28 Sepr from London “I have bought the
            Presidents Seed here, it is the best French, & from Ireland, it goes by the Mohawk,
            when I get Gordons Acct of the Cost, I will send it to You, there is about 40 lb. of it,
            1/ ⅌ lb. You may depend on its being the very best, they have it from Ireland on
            Purpose.” 
          When Mr Meade receives the Acct he will send it to the President, Mr Lear was so
            particular that he accompanied the order with a Ten Dollar Bank Note.
        